Citation Nr: 0216199	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased disability evaluation for 
varicose veins of the left leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which declined to reopen a previously denied 
claim of service connection for a low back disorder and 
denied the claim of entitlement to an increased rating for a 
varicose veins disability.  In a June 2001 Board decision, 
the Board reopened the claim of service connection for a low 
back disorder, and remanded to the RO for further development 
this claim along with the claim of entitlement to an 
increased rating for varicose veins.  At present, the claims 
are again before the Board for appellate review.

Additionally, the Board notes that June 2001 Board decision 
also reopened a claim of entitlement to service connection 
for right ear hearing loss, and remanded to the RO for 
further development this claim along with a claim of 
entitlement to service connection for left ear hearing loss.  
Subsequently, in a July 2002 Decision Review Officer (DRO) 
decision, the veteran was granted service connection for 
bilateral hearing loss dating back to the date of claim filed 
by the veteran in August 1999.  Given that the July 2002 DRO 
award constitutes a full grant of the benefits sought, these 
claims are no longer before the Board for appellate review 
and the remaining issues on appeal are those set forth in the 
title page of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The evidence does not show that a low back disorder was 
manifested during service or within one year of separation 
from service, or that it is causally or etiologically related 
to service.

3.  The veteran's varicose veins of the left leg are 
characterized by superficial varicose veins of the left lower 
extremity with some swelling of his left lower extremity.  He 
does not present evidence of edema, stasis or dermatitis.

4.  The veteran's varicose veins do not more nearly 
approximate a disability manifested by persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).

2.  The criteria for a disability evaluation in excess of 10 
percent for varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
7120 (2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to an increased rating for varicose veins and to 
service connection for a low back disorder via the September 
2000 statement of the case, and the July 2002 supplemental 
statement of the case.  Specifically, the appellant has been 
informed of the need to provide evidence showing that his 
varicose veins disability has increased in severity, as well 
as that the claimed low back disorder is related to his 
active service.  Furthermore, via a November 2001 RO letter 
and the July 2002 supplemental statement of the case, the 
veteran was given specific information with respect to the 
VCAA and of the changes in the law pursuant to the enactment 
of the VCAA.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all available service medical records have been 
obtained.  Pursuant to the November June 2001 Board remand, 
and via September 2000 and August 2001 RO letters, the RO 
contacted the veteran and inquired as to the names and dates 
of treatment of all health care providers who had treated him 
for his low back disorder and varicose veins.  The veteran 
was further informed that the VA would attempt to obtain any 
identified records, given that the appropriate release forms 
were submitted by the veteran, but that it was the ultimate 
responsibility of the veteran to submit such records.  The 
veteran was also informed that he would be scheduled for a VA 
examination at the Palo Alto VA Medical Center.  As well, he 
was given the opportunity to present additional evidence 
and/or arguments, if he so desired.  Subsequently, the 
veteran underwent VA examinations in April 2002 and May 2002, 
and the examination reports have been associated with the 
claims files along with subsequently obtained VA and private 
medical records.  No additional unobtained evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been identified.  Lastly, the veteran 
was given the opportunity to present testimony at a personal 
hearing before a traveling member of the Board, but he 
declined such opportunity.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).       

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

I.  Service Connection for a Low Back Disorder.

In this case, the veteran contends, per an August 1999 VA 
form 21-4138 (Statement in Support of Claim), that he 
currently suffers from a back disorder related to two truck 
accidents he sustained while in the service.  Specifically, 
the veteran reports that while serving as a truck driver in 
August and October 1944 when transporting supplies, his truck 
slammed against and/or was slammed into by another truck next 
to his truck.  These accidents are reportedly the cause of 
his current back problems.  Additionally, the veteran reports 
that a spinal tap was performed on his back during service, 
and that this procedure also caused his current back 
problems.

The Board notes that the veteran's discharge documents 
support the veteran's contentions to the extent that these 
documents show he served as a heavy truck driver for an 18-
months period in the European Theater of Operations.  During 
this time, the veteran drove heavy trucks hauling rations, 
gasoline, personnel, ammunitions and other items in all types 
of terrain in battle areas under blackout conditions.  He 
also handled supplies from the docks to the supply dumps near 
the front lines.  The Board finds that, given the description 
of the veteran's service as a truck driver included in his 
discharge documents, it is reasonable to conclude that the 
veteran served under combat conditions.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
arthritis, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

In cases in which the veteran engaged in combat with the 
enemy during a period of war, satisfactory lay evidence will 
be accepted as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  As above described, the veteran's 
discharge documents show he served as a heavy truck driver 
and that his service was under combat conditions.  As such, 
lay evidence can be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.  In this case, the veteran's 
testimony that he was involved in two truck accidents is 
accepted as true, as well as that he may have had back 
symptoms at that time.

It is clear that for injuries which were alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  See generally Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Therefore, the veteran's lay statements are not probative of 
the critical issues of current disability and nexus to 
service in this case.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

The relevant evidence includes the veteran's service medical 
records including September 1994 notations showing that he 
was admitted for a spinal fluid examination and that a lumbar 
spine puncture was performed.  He was subsequently treated 
with antibiotic therapy for six months.  The service medical 
records, however, are negative for any back 
complaints/treatment following a motor vehicle accident.

The postservice medical evidence includes records from John 
Carlson, M.D., dated from 1992 to 1996.  Specifically, Dr. 
Carlson's July 1990 statement from "Los Palos Medical 
Associates" indicates the veteran had worsening degenerative 
disc space disease.  Additionally, an October 1992 Magnetic 
Resonance Imaging (MRI) report shows a diagnosis of moderate 
spinal stenosis at L4-5 secondary to diffused disc bulging, 
degenerative facet joint changes and hypertrophy of the 
ligamentum flavum.  The MRI report also shows a diagnosis of 
moderately severe narrowing of the neural foramina 
bilaterally at L5-S1 secondary to hypertrophic facet joint 
changes and posterolateral moderate disc bulging at this 
level.  Lastly, a July 1996 MRI report reveals diagnoses of 
internal worsening degenerative disc space narrowing at L4-
S1, moderate spondylosis at L4-5, and mild spondylotic change 
at L5-S1.

Medical records from the Palo Alto VA Medical Center (VAMC) 
dated from 1994 to 2001 describe the treatment the veteran 
has received over time for upper respiratory problems, skin 
problems, hypertension, diabetes, and low back pain, among 
other problems.  Specifically, May 1994 notations show 
treatment for mechanical low back pain, and degenerative 
joint disease of the lumbar spine and right hip.  And, May 
1997 notations further show complaints of chronic low back 
pain.

In April and May 2002 the veteran was examined by VA.  The 
May 2002 examination report referred to the April 2002 
examination report.  The April report indicates that, at this 
time, x-ray examination showed lumbar mild osteoporosis and 
advanced degenerative changes at multiple levels, along with 
anterior spurring, disc space narrowing and end plate 
sclerosis throughout the lumbar spine.  Following a review of 
the veteran's claims file and examination of the veteran, the 
examiner concluded that there was no evidence that there is 
any basis for service connection of the lumbar spine.  The 
reported lumbar punctures do not cause degenerative disc 
disease and there is no connection between that history and 
the veteran's current diagnoses.  As well, the examiner 
indicated that back injuries can occur secondary to motor 
vehicle accidents, that the accident(s) the veteran described 
was not likely to have caused a back injury and/or to have 
involved vertical compression of the lumbar spine.  Should 
the veteran have sustained significant injury to lead to 
degenerative changes, he would have complained of or sought 
treatment for back pain within days of the accidents, which 
is not shown by the evidence of record.  Lastly, the examiner 
noted that the veteran's back problems were consistent with 
the normal aging process, and that it is far more than likely 
that the normal aging process is responsible for his current 
complaints.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against an award of service 
connection for a low back disorder.

The Board acknowledges the veteran's reported motor vehicle 
accidents during his active service under combat conditions.  
However, as shown by the service and post-service medical 
evidence, he did not develop back problems until the early 
1990s which is at least 40 years after his discharge from 
service.  There simply is no contemporaneous evidence of 
continuous back problems since service to the present. 

In addition to the lack of evidence showing that the veteran 
had back pain or problems during service following his spinal 
fluid examination and/or the reported motor vehicle 
accidents, or otherwise, and the lack of evidence of 
complaints or findings of back problems for many years after 
service, the evidence includes an April 2002 VA examination 
which associates the veteran's current back problems to the 
normal aging process.  This examination report specifically 
indicates that the examiner found no connection or basis for 
service connection of the lumbar spine.

As such, the Board finds that the present record is devoid of 
probative evidence showing that the veteran's low back 
disorder became manifest during the veteran's service or 
within a year of his discharge from service, or that it is 
otherwise related to his service.  For the foregoing reasons, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim, and thus, the claim must be 
denied.

Despite the contentions by the veteran that his back disorder 
is related to his active service, lay assertions of medical 
etiology can never constitute evidence of in-service 
incurrence or aggravation.  At present, the record is devoid 
of medical evidence supporting the veteran's contentions.  In 
the absence of competent medical evidence to support the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(a).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.

II.  Increased Disability Evaluation for Varicose Veins of 
the Left Leg.

In this case, in a January 1946 rating decision, the veteran 
was granted service connection for varicose veins of the left 
lower leg, and was awarded a 0 percent disability evaluation 
effective January 1946.  In August 1999 the veteran submitted 
a claim for an increased rating for his varicose veins 
disability, and in a July 2002 supplemental statement of the 
case, his award was increased to a 10 percent rating 
effective August 1999.  The veteran is currently rated under 
Diagnostic Code 7120.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

With respect to the applicable criteria, under Diagnostic 
Code 7120, a 10 percent rating is assigned for varicose veins 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent rating is warranted if 
manifested by persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is awarded if 
there is persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  A 60 percent 
evaluation is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  And, a 100 percent is assigned when the effects 
of the varicose veins are productive of massive board-like 
edema with constant pain at rest.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2002). 

The evidence of record shows the veteran has had varicose 
veins of the left leg since his service.  The relevant 
evidence of record at this time includes a March 1998 VA 
examination report showing the veteran's varicose veins were 
graded as mild to moderate and extended from the knees down.  
He had good dorsalis pedis pulse, and no posterior tibial 
pulse or peripheral edema.  His diagnoses were varicose veins 
from the knee to the ankle, mild to moderate; and 
arteriosclerotic peripheral vascular disease, mild.

A February 2000 VA examination report reveals the veteran had 
very minimal varicose vein disease with diffuse enlargement 
and none of the veins larger than 4 millimeters in size.  He 
had no peripheral edema, and no evidence of trophic changes 
or ulceration.  His diagnosis was mild varicose veins of both 
lower extremities from the knees down.

Lastly, the veteran was examined by VA in May 2002.  At this 
time, the veteran had minor superficial varicosities of the 
left lower extremity, mostly below the knee with no evidence 
of major varicose veins.  His peripheral pulses were absent, 
and he had no posterior tibialis or anterior tibiales.  As 
well, he had no evidence of stasis or dermatitis.  His 
diagnosis was minor superficial varicose veins of the left 
lower extremity with some swelling of his left lower 
extremity.

As discussed above, the veteran's varicose veins of the left 
leg are currently characterized by minor superficial varicose 
veins of the left lower extremity with some swelling of his 
left lower extremity.  He does not present evidence of edema, 
stasis or dermatitis.  As such, the veteran's varicose veins 
do not more nearly approximate a disability manifested by 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).

Given the above described symptomatology, the Board finds 
that the preponderance of the evidence is against the 
assignment of disability evaluation in excess of 10 percent 
for the veteran's varicose veins of the left leg.  The 
veteran's claim is therefore denied.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1- 4.14, 4.104, Diagnostic Code 
7120 (2002). 


Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's varicose veins of the left leg have caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, the Board finds 
that the medical evidence of record simply does not show, nor 
the veteran contends, that the veteran's disability, per se, 
is productive of marked interference with employment.  In 
this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis than that indicated above.  Likewise 
then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Service connection for a low back disorder is denied.

An increased rating in excess of 10 percent for varicose 
veins of the left leg is denied. 


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

